Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (CN 101085129A).
Shi teach a pharmaceutical composition comprising a total phenol extract from Acorus gramineus, wherein the phenol extract comprises about 5-100% of caffeic acid and protocatechuic acid. The phenol component comprises metal salt derivatives formed by metal salts such as sodium salt, potassium chloride, calcium salt, and zinc salt; and metal complex formed by metal ions such as sodium, potassium, calcium, iron, aluminum, zinc, copper, barium, chromium, and strontium. See, the English abstract. Note, since Fe ions has either +3 or +2 valence, and Shi does not select or exclude either of them, F+3 ion would have been at once . 
Claims  35 and 38 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Muin (EP2135512 A1)
Muin teaches a pharmaceutic composition of solution comprising caffeic acid 3mg/L and iron 3.27 mg/L, copper 0.2mg/L, and zinc 0.41 mg/L, and Manganese (0.29mg/L). Since the composition is in solution form, a complex between the caffeic acid and the metal ion would be formed. See, the English abstract. Note, since Fe ions has either +3 or +2 valence, and Muin does not select or exclude either of them, F+3 ion would have been at once envisaged by one of ordinary skill in the art. As to the limitation of effective amounts, note, the application defines the effective amount is in the range of “about 0.01 to about 20 mg /kg body weight. See, page 20, lines 6-15 of the application. For 50kg body weight person minimum effective amount would be 0.5 mg of the complex. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (“ Anti-HIV activities of Natural antioxidant caffeic acid derivatives: Toward an antiviral .
Bally teach the use of antioxidants as anti-HIV agents and that caffeic acid and its various derivatives have been known to have some anti-HIV activities. Among them, caffeic acid, 
    PNG
    media_image1.png
    60
    128
    media_image1.png
    Greyscale
 and chlorogenic acid (sugar acid conjugate, claim12)  
    PNG
    media_image2.png
    89
    185
    media_image2.png
    Greyscale
exhibits very weak antiviral activity, rosemarinic acid (danshensu conjugate as recited in claim 11, 
    PNG
    media_image3.png
    96
    288
    media_image3.png
    Greyscale
,  and L-chicoric acid, 
    PNG
    media_image4.png
    99
    376
    media_image4.png
    Greyscale
(read on claim 9, conjugate with tartaric acid) all shows strong anti-HIV activity. All the metal salt/complex of the caffeic derivatives showed dramatic increased anti-HIV activity as compared with the original compounds. See, table 1 at page 1813. Bally further reveals that caffeic acid showed strong activity against integrase for the HIV in the presence of Mn+2
Bally do not teach expressly a chelate of caffeic acid or its esters, derivative, and the particular metal ions herein recited, and the method of using the same for treating Herpes virus or Ebola virus. 
However, Chen et al. teach the employment multivalent metal components, such as zinc ferric salt, for use as a broad-spectrum antiviral composition. Particular viruses disclosed include influenza viruses, rhinovirus, coronavirus, herpes viruses, such as herpes simplex virus type-1 and type 2. See, particularly, the abstract, page 3, lines 9-17, page 5, lines 3-9. Florengale teaches a method of treating a subject infected with herpes simplex virus, the method comprising administering an antioxidant, particularly, caffeic acid, in an amount to treat infection by herpes simplex. See, particularly, paragraphs [0005] [0009], [0081]. Petrou et al. teach a method of making 3,4-dihydroxyphenylpropionic acid (complex (chelate)) with copper (II), nickel (II), cobalt (II) and iron (III). See, particularly, page 48, the right column. Petrou et al. also reveal that 3,4-dihydroxyphenylpropionic acid has been known to possess in vitro antiviral activity against type 1 and type 2 herpes virus. See, page 48, the left column. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make complex of caffeic acid or its derivatives herein and multivalent metal components, such as caffeic acid derivate complex with Fe+3 Zinc, or copper, and a pharmaceutical composition comprising the same and to use the same for treatment of herpes infection  
A person of ordinary skill in the art would have been motivated to make chelate of caffeic acid or its derivatives herein, and a pharmaceutical composition comprising the same and to use the same for treatment of herpes infection because as phenol antioxidant, caffeic acid and tis derivative herein have been known to be active against various virus, including herpes virus and In re Kerkhoven, 205 USPQ 1069.
Finally, catechol derivatives, such as caffeic acid derivatives, are known to forming chelate with multivalent metal ions is aqueous solution.  Thus, making a mixture of caffeic acid (or its derivative) and metal ions in the form of chelate would have been within the purview of ordinary skill in the art. As to claim 34 and 37, note, making a kit comprising a therapeutic agent and an instruction for the use of the agent is a common practice in the art and would have been within the purview of ordinary skill in the art herein. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bally et al. (“ Anti-HIV activities of Natural antioxidant caffeic acid derivatives: Toward an antiviral supplementation Diet,” Current Medicinal Chemistry, 2005, Vol. 12, pp 1813-1818, IDS), in view of Chen et al. (WO 2005/074947, IDS), Florengale (WO 2016/123223A1, IDS), and Petrou et al. (Coordination complex of 3,4-dihydroxyphenylpropionic acid with copper(II), Nickel(II), cobalt(II) and iron (III),” Transition metal chem. 1991, Vol. 16, pp 48-52) for reasons discussed above, and in further view of Peterhans (“Oxidant and antioxidant in viral disease: Disease Mechanism and Metabolism regulation,” American Soc. Nutritional Science, 1997, Supplement, .
Bally, Chen, Florengale and Petrou as a whole do not teach expressly treatment of vaccinia viral infection.
However, Peterhans teaches that reactive oxygen species (ROS) and reactive are known for contributing to pathogenesis of viral infections. Oxidative stress is common among viral infection and antioxidants are beneficial for management of the viral infections, such as Herpes virus and vaccinia.  See, particularly, the abstract, 962S-964S. Oniga et al. teach that Lemon balm aqueous extract has been shown to possess important antiviral activity against herpes and vaccinia, wherein the aqueous extract has been shown to have phenolic acid, such as caffeic acid, as the major ingredients, See, particularly, the introduction section pages 764-765, and 767.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the caffeic acid Fe+3 chelate herein for treatment of vaccinia viral infection.
A person of ordinary skill in the art would have been motivated to use the caffeic acid Fe+3 chelate herein for treatment of vaccinia viral infection because viral infections are general known to cause oxidative stress and antioxidant, caffeic acid in particular, are known for treating various viral infection. Further, phenolic acid extract comprising caffeic acid has been known to be similarly active against herpes and vaccinia virus.
Claims 34, 35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN 101085129A) in view of Petrou et al. (Coordination complex of 3,4-dihydroxyphenylpropionic acid with copper (II), Nickel (II), cobalt (II) and iron (III),” Transition metal chem. 1991, Vol. 16, pp 48-52, IDS).
Shi teach a pharmaceutical composition comprising a total phenol extract from Acorus gramineus, wherein the phenol extract comprises about 5-100% of caffeic acid and protocatechuic acid. The phenol component comprises metal salt derivatives formed by metal salts such as sodium salt, potassium chloride, calcium salt, and zinc salt; and metal complex formed by metal ions such as sodium, potassium, calcium, iron, aluminum, zinc, copper, barium, chromium, and strontium. See, the English abstract.
Shi does not teach expressly an example of a pharmaceutical composition comprising caffeic acid transition metal complex, such as caffeic acid-ferric +3 complex, and a kit comprising the same.
However, Petrou et al. reveals that method of making caffeic acid transition metal complex has been known in the art. Particularly, Petrou et al. teach a method of making 3,4-dihydroxyphenylpropionic acid (complex (chelate)) with copper (II), nickel (II), cobalt (II) and iron (III). See, particularly, page 48, the right column. Petrou et al. also reveal that 3,4-dihydroxyphenylpropionic acid has been known to possess in vitro antiviral activity against type 1 and type 2 herpes virus. See, page 48, the left column. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a transitional metal (e.g., copper (II), nickel (II), cobalt (II) and iron (III)) complex of the phenol composition of Shi and a pharmaceutical kit comprising the complex and an instruction of how to use the composition. 
A person of ordinary skill in the art would have been motivated to make a transitional metal (e.g., copper (II), nickel (II), cobalt (II) and iron (III)) complex of the phenol composition of Shi and a pharmaceutical kit comprising the complex and an instruction of how to use the .
Claims 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Muin (EP2135512 A1)
Muin teaches a pharmaceutic composition of solution comprising caffeic acid 3mg/L and iron 3.27 mg/L. Since the composition is in solution form, a complex between the caffeic acid and the metal ion would be formed. See, the English abstract. As to the limitation of effective amounts, note, the application defines the effective amount is in the range of “about 0.01 to about 20 mg /kg body weight. See, page 20, lines 6-15 of the application. For 50kg body weight person minimum effective amount would be 0.5 mg of the complex. 
Muin does not tech expressly a kit comprising the pharmaceutical solution.
However, making a kit comprising a therapeutic agent and an instruction for the use of the agent is a common practice in the art and would have been within the purview of ordinary skill in the art herein. As to the content of the instruction in the kit, it is noted that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
Response to the Arguments
	Applicants’ amendments and remarks submitted October 13, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. The remarks are persuasive as to claim 24. The application presents sufficient evidence for establish a prima facie case of unexpected results. Particularly, figures 1, 4 and 6 show the superior activity of caffeic acid Fe+3 complex against herpes and Ebola virus. 
	However, the remarks are not persuasive as to the rejections set forth above. Particularly, as set forth in the rejection, a prima facie case of obviousness has been stablished, and the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In instant case, the rejections are based on the teachings of cited references and knowledge available to one of ordinary skill in the art. Particularly, both the polyphenol compounds and transition metal ions are known for antiviral utility, and the employment of both of them would have been obvious. Further, it has been known in the art caffeic acid and transition metal ions would form a complex in proper conditions, and such complex has been known in the art. Thus, use those known complexes comprising both the caffeic acid and the metal ion would have been obvious. 
As to claim 26, note, of Peterhans and Oniga et al.  as a whole show that antioxidants are beneficial for management of the viral infections, such as Herpes virus and vaccinia and caffeic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627